Citation Nr: 0217809	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  01-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation 
for status post external urethrotomy and urethroplasty, 
plastic reconstruction of urethra, and urethral fistula, 
from September 1, 2000, through January 3, 2001.

2.  Entitlement to an increased rating for status post 
external urethrotomy and urethroplasty, plastic 
reconstruction of urethra, and urethral fistula, evaluated 
as 20 percent disabling from January 4, 2001, through 
September 25, 2001.

3.  Entitlement to an increased rating for status post 
external urethrotomy and urethroplasty, plastic 
reconstruction of urethra, and urethral fistula, evaluated 
as 40 percent disabling since September 26, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
September 1976; he also had two years of prior active 
service.

This case comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision in which the San 
Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) reduced from 100 percent to 
noncompensable the rating assigned the veteran's service-
connected status post external urethrotomy and 
urethroplasty, plastic reconstruction of urethra, and 
urethral fistula, effective as of September 1, 2000.  The 
veteran thereafter indicated disagreement with that 
reduction in rating and, in February 2002, was assigned a 
20 percent rating, as of January 4, 2001, and a 40 percent 
rating, as of September 26, 2001.  The veteran continued 
to pursue his appeal.

In August 2001, the veteran indicated that he sought a 
compensable evaluation for erectile dysfunction.  This 
disability has not been evaluated as part and parcel of 
his status post external urethrotomy and urethroplasty, 
plastic reconstruction of urethra, and urethral fistula, 
but rather has been evaluated under separate diagnostic 
criteria.  This matter has not been developed for 
appellate review, and is referred to the RO for action as 
appropriate.


FINDINGS OF FACT

1.  Between September 1, 2000, and January 3, 2001, status 
post external urethrotomy and urethroplasty, plastic 
reconstruction of urethra, and urethral fistula, was 
manifested primarily by urgency with complaints of leakage 
from a fistula tract.  It is not shown that multiple 
urethroperineal fistulae were manifested or that he needed 
to change absorbent materials at least twice each day.

2.  Between January 4, 2001, and September 25, 2001, 
status post external urethrotomy and urethroplasty, 
plastic reconstruction of urethra, and urethral fistula 
was manifested primarily by complaints of dysuria, 
incontinence, nocturia, and voiding difficulty, and by the 
presence of a fistula.  It is not shown that the veteran 
needed to change absorbent materials at least twice per 
day, or that multiple urethroperineal fistulae were 
manifested.

3.  Since September 26, 2001, status post external 
urethrotomy and urethroplasty, plastic reconstruction of 
urethra, and urethral fistula has been manifested 
primarily by the use of absorbent materials, complaints of 
urinary problems, and the presence of a lesion or fistula.  
It is not shown that the veteran needs to change his 
absorbent materials more than four times per day, nor is 
it shown that he has more than one lesion or fistula.


CONCLUSIONS OF LAW

1.  The criteria for not more than a 20 percent evaluation 
for status post external urethrotomy and urethroplasty, 
plastic reconstruction of urethra, and urethral fistula, 
from September 1, 2000, through January 3, 2001, are  met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.20, 4.31, 4.115a, 4.115b, Diagnostic Code 7519 
(2002).

2.  The criteria for a rating greater than 20 percent for 
status post external urethrotomy and urethroplasty, 
plastic reconstruction of urethra, and urethral fistula, 
from January 4, 2001, through September 25, 2001, are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.20, 4.115a, 4.115b, Diagnostic Code 7519 
(2002).

3.  The criteria for a rating greater than 40 percent for 
status post external urethrotomy and urethroplasty, 
plastic reconstruction of urethra, and urethral fistula, 
since September 26, 2001, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.115a, 
4.115b, Diagnostic Code 7519 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 

2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(b)).  There is no issue as to 
providing an appropriate application form, or completeness 
of the application.  In the circumstances of this case, 
the veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claims for compensable and increased ratings for his 
urinary disability; in particular, he has been furnished 
with notice of the evidentiary material that was lacking.  
In June 2001, the RO advised him by means of a letter as 
to current evidentiary requirements, and both his and VA's 
obligations under the VCAA.  This letter advised him as to 
what evidence was necessary to establish entitlement to 
compensable evaluations, what information was needed from 
him by VA, and where and when to send the evidence.  VA's 
duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
This duty has been satisfied.  The record shows that the 
RO has advised him that he was to notify VA of the 
existence of any pertinent private and VA medical records; 
he has done so, and those records have been obtained.  In 
addition, VA has furnished him with VA examinations.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time 

does not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).   

II.  Increased Ratings

Service connection for a disorder first characterized as 
urethrotomy, post operative residuals condylomatosis, was 
granted by means of a December 1977 rating decision.  
Since that time, ratings assigned for this disability, 
which is currently characterized as indicated on the first 
page of this decision, have varied between noncompensable 
and 100 percent.  In January 1998, a 100 percent rating 
was assigned, as of February 6, 1996.  In June 2000, this 
was reduced to noncompensable, as of September 1, 2000.  
In February 2002, a 20 percent rating was assigned, as of 
January 4, 2001, and a 40 percent rating was assigned as 
of September 26, 2001.

It is noted that the 100 percent rating that was reduced 
by the RO in June 2000 was in effect from February 6, 
1996, through August 31, 2000, or for a period of 
approximately four years and seven months.  Accordingly, 
the provisions of 38 C.F.R. § 3.344 (2002), which pertain 
to reductions of total disability ratings that have been 
in effect for at least five years, are not for 
application.

The severity of service-connected disability is determined 
by a schedule of ratings of reductions in earning capacity 
from specific injuries or combination of injuries.  The 
ratings shall be based, as far as practicable, upon the 
average impairments of earning capacity resulting from 
such injuries in civilian occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, VA Schedule for Rating 
Disabilities (Schedule).  With regard to impairment 
resulting from an urethral fistula, Diagnostic Code 7519 
of the Schedule stipulates that disability is to be rated 
as voiding dysfunction, with the particular condition 
rated as to either urine leakage, frequency, or obstructed 
voiding.  As to the case at hand, urine leakage appears to 
be the most appropriate symptoms by which to evaluate the 
veteran's disorder, in 

that the medical records consistently discuss his disorder 
in that context.  A 20 percent rating for voiding 
dysfunction (urine leakage) is appropriate when there is 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring 
the wearing of absorbent materials that must be changed 
less than twice per day.  A 40 percent rating for voiding 
dysfunction (urine leakage) is appropriate when there is 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring 
the wearing of absorbent materials that must be changed 
two to four times per day.  A 60 percent rating for 
voiding dysfunction (urine leakage) is appropriate when 
there is continual urine leakage, post surgical urinary 
diversion, urinary incontinence, or stress incontinence, 
requiring the use of an appliance or the wearing of 
absorbent materials that must be changed more than four 
times per day.  38 C.F.R. § 4.115a (2002).  A 
noncompensable evaluation can be assigned when the minimal 
criteria for a compensable rating (in this instance, 20 
percent) are not satisfied.  38 C.F.R. § 4.31 (2002).  In 
addition, a 100 percent rating can be assigned directly 
under Diagnostic Code 7519 when multiple urethroperineal 
fistulae are manifested.  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.

a.  A Compensable Evaluation from September 1, 2000, 
through January 3, 2001

The medical record compiled during this specific time 
period, as it relates to voiding dysfunction, consists 
primarily of a report of VA examination in November 1999 
with an addendum and a VA treatment record dated September 
6, 2000, noting that the veteran's condition was stable, 
and that he was voiding well at present.  Urgency on 
occasion was noted.  These records do not refer to the 
veteran requiring absorbent materials; however, he has 
testified that he wore adult diapers at night and that he 
often could not control his urinary behavior.  While this 
testimony was made subsequent to January 3, 2001, it does 
apparently refer to problems being 

experienced by the veteran during the time frame in 
question.  In view of the multiple surgical procedures 
undergone by the veteran and his complaints, it would 
appear that while there was improvement in the veteran's 
disability, a 20 percent rating would more nearly reflect 
the level of disability present during that period of 
time.  There is nothing in the records, however, to 
suggest that more than a 20 percent rating would be 
warranted during this period of time.


b.  A Rating Greater than 20 Percent from January 4, 2001, 
Through September 25, 2001

A VA treatment record dated January 4, 2001, shows 
complaints by the veteran of dysuria, incontinence, and 
nocturia "3-4 times."  In June 2001, an evident fistula 
was noted; a VA clinical record reflects complaints of 
voiding difficulty.  In addition, as indicated above, the 
veteran testified in August 2001 that he wore adult 
diapers, and that he often could not control his urinary 
behavior.  

As previously discussed, the 20 percent rating currently 
in effect for this particular period contemplates the need 
to wear absorbent materials that must be changed less than 
twice per day.  A higher rating (40 percent) for voiding 
dysfunction is appropriate when there is the need to wear 
absorbent materials that must be changed two to four times 
per day.  The evidence from this period does not show 
that, while the veteran needed to wear absorbent 
materials, such materials had to be changed at least twice 
per day.  He testified that he wore adult diapers at 
night.  Likewise, it does not show that, during this 
period, multiple urethroperineal fistulae were manifested.  
The Board must therefore conclude that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for the period from January 4, 2001, 
through September 25, 2001.

c.  A Rating Greater than 40 Percent as of September 26, 
2001

The report of a VA genitourinary examination conducted on 
September 26, 2001, 

shows that the veteran cited night frequency of five-to-
six times, diminished urinary flow, and frequent dysuria 
with hesitancy.  He also indicated that he wore adult 
diapers, and that he had several urinary tract infections 
so far that year.  On physical examination, his penis 
exhibited an open urethra at the level of the glans penis, 
with a small urethrocutaneous fistula at the level of the 
penile shaft.  The report indicates diagnoses of 
urethrocutaneous fistula, multiple urethral surgeries 
including reconstructive surgery of the urethra, urinary 
frequency, recurrent urinary tract infections, and urinary 
incontinence.  

The veteran also underwent a VA genitourinary examination 
in May 2002, the report of which shows that a cystoscopy 
performed in April 2002 revealed a papillary lesion at the 
pendular urethra.  The May 2002 report also shows 
complaints by him to include dysuria, hesitancy, and 
frequency.  On examination, his genitalia was found to be 
normal, although there was meatotomy, along with scar 
tissue on the dorsal part of the distal urethra with a 
pimple that was possibly the fistulous tract described in 
April 2002.  

In brief, the medical evidence, while noting the use of 
absorbent materials, and complaints by the veteran of 
urinary problems, does not show that he needed to change 
those materials more than four times per day.  In 
addition, this evidence, while indicating the possible 
presence of a lesion or fistula, does not show multiple 
fistulae as would be required for a higher rating.  The 
Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim for a rating 
greater than 40 percent for status post external 
urethrotomy and urethroplasty, plastic reconstruction of 
urethra, and urethral fistula, for the period that began 
on September 26, 2001.



ORDER

An increased evaluation to 20 percent for status post 
external urethrotomy and urethroplasty, plastic 
reconstruction of urethra, and urethral fistula, from 
September 1, 2000, through January 3, 2001, is granted, 
subject to regulations governing awards of monetary 
benefits.  

A rating greater than 20 percent for status post external 
urethrotomy and urethroplasty, plastic reconstruction of 
urethra, and urethral fistula, from January 4, 2001, 
through September 25, 2001, is denied.  

A rating greater than 40 percent for status post external 
urethrotomy and urethroplasty, plastic reconstruction of 
urethra, and urethral fistula, since September 26, 2001, 
is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

